ITEMID: 001-79910
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF ISTRATII v. MOLDOVA
IMPORTANCE: 3
CONCLUSION: Violations of Art. 3;Violation of Art. 5-3;Violation of Art. 5-4;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 6. The applicants, Mr Viorel Istratii, Mr Alexandru Burcovschi and Mr Roman Luţcan, are Moldovan nationals who were born in 1971, 1970 and 1976 respectively and all live in Chişinău.
7. The facts of the case, as submitted by the parties, may be summarised as follows (most events happened in the same way and on the same date in respect of all the applicants; whenever facts differ, it is specified in the text).
8. On 25 October 2004 the Department for Cross-Border and Information Crime of the Ministry of Internal Affairs opened a criminal investigation against the applicants for fraud in connection with the purchase of plots of land in Chişinău, which allegedly cost the State approximately 15,000 euros (EUR).
9. On 12 November 2004 the prosecutor requested warrants for the pre-trial detention of the applicants. On the same day three Buiucani District Court judges issued warrants for the applicants' pre-trial detention for ten days for the following reasons:
“[Each applicant] is suspected of committing a serious offence for which the law provides a punishment of deprivation of liberty for more than two years; the evidence submitted to the court was lawfully obtained; the isolation of the suspect from society is necessary; he could abscond from law enforcement authorities or the court; could obstruct the finding of truth in the criminal investigation or re-offend”.
10. On 15 November 2004 the applicants appealed against the decisions ordering their pre-trial detention, questioning the grounds for that detention. They submitted that they had appeared before the investigating authorities when summoned and had not attempted to interfere in any way with the investigation or to abscond thereafter. Each applicant emphasised that he had no criminal record, had a family, including minor children, and a permanent residence in Chişinău, and had special medical needs. Mr Burcovschi submitted that he was the only breadwinner in his family and that his detention might cause serious hardship for his family, including his elderly mother who suffered from cardiac disease. Mr Luţcan added that he had come to the investigating authority directly from the maternity hospital and that he had not even seen his son, born on the day he was arrested, and could not give any support to his wife and child.
11. On 18 November 2004 the Chişinău Court of Appeal rejected the appeals, without responding explicitly to any of the above submissions. It rejected Mr Istratii's appeal for the following reasons:
“In exceptional circumstances, depending on the complexity of the criminal case and the gravity of the crime and where there is a risk that the accused might abscond or put pressure on witnesses, the period of pre-trial detention during the criminal investigation may be prolonged ... taking into account that Mr Istratii is suspected of committing a particularly serious offence, that there is a risk that he could put pressure on witnesses, could abscond from law enforcement authorities; the separation of the suspect from society remains necessary”.
It rejected Mr Burcovschi's appeal for the following reasons:
“The request to remand Mr Burcovschi was examined within the limits of the law and was correctly accepted on the basis of documents in the criminal file, which was opened in accordance with the law and with the need to remand the suspect”.
The Court of Appeal rejected Mr Luţcan's appeal for the following reasons:
“Mr Luţcan is suspected of committing a serious offence for which the law provides a punishment of deprivation of liberty for more than two years; he could abscond from law enforcement authorities or the court; could obstruct the finding of truth in the criminal investigation. ... The lower court correctly reasoned the applicant's remand without committing any procedural violations”.
12. On 18 November 2004 the Buiucani District Court prolonged the applicants' detention on remand for another 30 days. The applicants made submissions against their continued detention. The court gave similar reasoning in each case, citing Article 186 § 3 of the Criminal Procedure Code ('CPC', see paragraph 24 below).
13. On 24 November 2004 the Chişinău Court of Appeal upheld those decisions. The court used similar reasoning in each case, finding that:
“The circumstances which were the basis for his detention remained valid; there was a risk that [each applicant] might put pressure on victims and witnesses. In prolonging the remand no violations of the law affecting the lawfulness of the decision have been established”.
14. The prosecutor obtained decisions from the Buiucani District Court prolonging the applicants' detention on remand on three occasions, in December 2004, January 2005 and February 2005. All of these decisions were upheld by the Court of Appeal. The reasons given for each of these prolongations were similar to those in the court decisions of 18 and 24 November 2004 mentioned above.
15. The applicants made habeas corpus requests to the investigating judge of the Buiucani District Court, noting, inter alia, that some of their property had been seized by the court and that this would be an additional guarantee of their proper conduct. The requests were rejected in December 2004 and in February 2005. The court used similar reasoning in each case, finding that:
“[the applicant] is accused of committing a particularly serious offence for which the law provides a punishment of deprivation of liberty for more than two years; the prosecution case is not complete and a further criminal investigation is to be conducted, there is a risk that he may abscond from law enforcement authorities; there is a continued need to separate him from society and the grounds for his detention on remand remain valid”.
16. On 29 April 2005, following another habeas corpus request, the Rîşcani District Court ordered the applicants' release, subject to an obligation not to leave the country, finding that:
“[the applicants] have no criminal record, all have permanent residence, are well appreciated at work, have families and minor dependants. Mr Luţcan suffers from a serious illness, Mr Istratii underwent surgery during detention and needs treatment; all have jobs and none has absconded from the investigation authorities; there is no evidence that they have obstructed the investigation in any manner; the criminal file is now ready for trial; all the prosecution evidence has been gathered and all witnesses have made statements.
Accordingly, the court considers that the accused cannot abscond from the court, obstruct the criminal investigation or commit other crimes and considers it possible to replace the preventive measure of detention on remand with an obligation not to leave the country”.
17. Between 12 November 2004 and 23 February 2005 Mr Istratii was held in the remand centre of the Centre for Fighting Economic Crime and Corruption in Chişinău (CFECC).
18. Until 11 February 2004 there were allegedly no medical personnel in that institution. The applicant had an acute crisis of paraproctitis with rectal haemorrhage on 18 November 2004. He was transported to a hospital three hours after the incident. He was handcuffed to a wall heater until his surgery on 19 November 2004 and was guarded at all times by two CFECC officers.
Some four hours after the operation, the CFECC officers accompanying him requested his transfer to the Pruncul detainee hospital. The applicant was admitted to the detainee hospital two and a half hours after leaving the civil hospital where he had been operated upon. Medical reports drawn up after the transfer confirm that Mr Istratii complained about post-surgery problems in the months following his transfer.
19. In response to the applicant's lawyer's questions, Dr M.E., the surgeon who had operated upon the applicant, wrote that the recovery period after such surgery was typically about one month and that on 1819 November 2004 the applicant had been handcuffed to a wall heater at the request of CFECC officers, who had stayed in his hospital room. According to Dr M.E., the patient could not move after the surgery because of pain and the risk of bleeding.
The Government annexed to their observations of January 2006 an explanatory note written by Dr M.E. The doctor explained that Mr Istratii had not been handcuffed during the surgery, but had been handcuffed to a wall heater before surgery and that no ill-treatment of any kind had been applied to him. The doctor confirmed that a one-month recovery period was necessary after surgery of the type undergone by the applicant.
20. On 23 February 2005 all three applicants were transferred to the remand centre of the Ministry of Justice in Chişinău (also known as prison no. 3). According to the applicants, they were detained in inhuman and degrading conditions there (see paragraphs 61-65 below).
The conditions in this particular remand centre were reviewed three times by the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (CPT, see paragraph 29 below). The problem of overcrowding and insufficiency of funding for repairs, meat, fish, dairy products and bedding was also emphasised in two domestic reports (see paragraph 28 below).
21. The applicants' lawyers asked for permission to have confidential meetings with their clients. They were offered a room where they were separated by a glass wall and allegedly had to shout to hear each other. It appears from the photographs and video recording submitted by the Government that in the lawyer-client meeting room of the CFECC detention centre, the space for detainees is separated from the rest of the room by a door and a window. The window appears to be made of two plates of glass. Both plates have small holes pierced with a drill; however the holes do not coincide so that nothing can be passed though the window. Moreover, there is a dense green net made either of thin wire or plastic between the glass plates, covering the pierced area of the window. There appears to be no space for passing documents between a lawyer and his client.
22. According to the applicants, they were able to hear conversations between other detainees and their lawyers, which made them refrain from discussing at length their cases. The Government did not dispute this.
23. The relevant domestic law has been set out in the case of Sarban v. Moldova (no.3456/05, §§ 51-56, 4 October 2005).
24. In addition, the relevant provisions of the Code of Criminal Procedure read as follows:
“Article 176
“(1) Preventive measures may be applied by the prosecuting authority or by the court only in those cases where there are sufficient reasonable grounds for believing that an accused ... will abscond, obstruct the establishment of the truth during the criminal proceedings or re-offend, or they can be applied by the court in order to ensure the enforcement of a sentence.
(2) Detention on remand and alternative preventive measures may be imposed only in cases concerning offences in respect of which the law provides for a custodial sentence exceeding two years. In cases concerning offences in respect of which the law provides for a custodial sentence of less than two years, they may be applied if ... the accused has already committed the acts mentioned in paragraph (1).
(3) In deciding on the necessity of applying preventive measures, the prosecuting authority and the court will take into consideration the following additional criteria:
1) the character and degree of harm caused by the offence,
2) the character of the ... accused,
3) his/her age and state of health,
4) his/her occupation,
5) his/her family status and existence of any dependants,
6) his/her economic status,
7) the existence of a permanent place of abode,
8) other essential circumstances.
Article 186
(3) In exceptional circumstances, depending on the complexity of the criminal case and the gravity of the crime and where there is a risk that the accused will abscond or put pressure on witnesses, destroy or tamper with evidence, the period of pre-trial detention during the criminal investigation may be prolonged...”
25. Between 1 and 3 December 2004 the Moldovan Bar Association held a strike, refusing to attend any procedures regarding persons detained in the remand centre of the CFECC until the administration had agreed to provide lawyers with rooms for confidential meetings with their clients. The demands of the Bar Association were refused (see Sarban v. Moldova, no. 3456/05, § 126, 4 October 2005).
26. On 26 March 2005 the Moldovan Bar Association held a meeting at which the President of the Bar Association and another lawyer informed the participants that they had taken part, together with representatives of the Ministry of Justice, in a commission which had inspected the CFECC detention centre. During the inspection they asked that the glass partition be taken down in order to check that there were no listening devices. They pointed out that it would only be necessary to remove several screws and they proposed that all the expenses linked to the verification be covered by the Bar Association. The CFECC administration rejected the proposal.
27. On 24 October 2003 the Parliament adopted decision no. 415-XV, regarding the National Plan of Action in the Sphere of Human Rights for 2004-2008. The plan includes a number of objectives for 2004-2008 aimed at improving the conditions of detention, including the reduction of overcrowding, improvement of medical treatment, involvement in work and reintegration of detainees, as well as the training of personnel. Regular reports are to be drawn up on the implementation of the Plan.
28. At an unspecified date the Ministry of Justice adopted its “Report on the implementing by the Ministry of Justice of Chapter 14 of the National Plan of Action in the Sphere of Human Rights for 2004-2008, approved by the Parliament Decision no. 415-XV of 24 October 2003”. On 25 November 2005 the Parliamentary Commission for Human Rights adopted a report on the implementation of the National Plan of Action. Both those reports confirmed the insufficient funding and related deficiencies and the failure to implement fully the action plan in respect of most of the remand centres in Moldova, including Prison no. 3 in Chişinău. The first of these reports mentioned, inter alia, that “as long as the aims and actions in [the National Plan of Action] do not have the necessary financial support ... it will remain only a good attempt of the State to observe human rights, described in Parliament Decision no. 415-XV of 24 October 2003, the fate of which is non-implementation, or partial implementation”. On 28 December 2005 the Parliament adopted its decision no. 370-XVI “Concerning the results of the verification by the special Parliament Commission regarding the situation of persons detained pending trial in the remand centre no. 13 of the Penitentiaries Department whose cases are pending before the courts”. The decision found, inter alia, that “the activity of the Ministry of Justice in the field of ensuring conditions of detention does not correspond to the requirements of the legislation in force.”
29. The relevant findings of the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (CPT), read as follows (unofficial translation):
“76. Although not a deliberate ill-treatment, the CPT is compelled to point out that at prison No. 3, the vast majority of prisoners were subjected to a combination of negative factors - overcrowding, appalling material and hygiene conditions, virtually non-existent activity programmes - which could easily be described as inhuman and degrading treatment.
In contrast, in all the other detention areas, living conditions of the vast majority of the prison population left a considerable amount to be desired. In the most of the cells, the living space per prisoner was well below the minimum standard set and the cramming in of persons had reached an intolerable level. ... In addition, the delegation observed that cells of 8 m² to 9 m² accommodated up to four people.
Furthermore, in these cells access to natural light was very limited, artificial lighting was mediocre, and the air polluted and rank. For prisoners still under investigation (i.e. over 700 prisoners), the situation was even worse, their cells being virtually totally without access to natural light because of the thick external metal blinds covering the windows. By force of circumstances, the equipment was reduced to the bare minimum, comprising metal or bunk beds which were extremely rudimentary and in a poor state, and a table and one or two benches. Furthermore, in many cells, there were not enough beds and prisoners had to share them or sleep in turns. In addition, the bedding was in a bad condition; the very small stocks of mattresses, blankets and sheets was not enough and many prisoners without family or resources had to sleep just on the bed frame and/or the mattress.
The cells had a sanitary annex, a real source of infection. Above the Asian toilet was a tap which served both as a flush and as a source of water which prisoners could use to freshen up or wash. Moreover, this area was only partially partitioned by a small low wall less than one metre high, which meant that it was not possible to preserve one's privacy.
The state of repair and cleanliness in the cell blocks, overall, was also of considerable concern. In addition, many of the cells were infested with cockroaches and other vermin and some prisoners also complained that there were rodents.
To sum up, the living and hygiene conditions for the vast majority of the prison population were execrable and, more particularly, constituted a serious health risk.”
“37. The CPT recommends that the right of access to a lawyer as from the very outset of custody be rendered fully effective in practice. It also recommends that detainees be able to receive visits from lawyers in conditions fully ensuring the confidentiality of the discussions. ...
70. In certain prisons, particularly those serving as remand establishments, the situation was exacerbated by sometimes severe overcrowding (as at Prison No. 3 in Chişinău, which in 2001 held 1,892 prisoners, compared with an official capacity of 1,480. ...
The 2001 visit showed how urgent it is for the authorities to put their plans for legislative reforms into effect; the extension of the prison estate does not constitute a solution. As already stressed in the previous CPT report, it is far more important to revise the current legislation and practice concerning detention on remand and sentencing and execution of sentences, and the range of available non-custodial sentences. This is a sine qua non if there is to be any hope in the near future of offering decent conditions in prisons. ...
82. ... the follow-up visit to Prison No. 3 in Chişinău revealed positive changes which the CPT welcomes. It particularly approves of the removal of the heavy blinds covering the windows of cells looking onto the interior of the establishment.
That said, the appalling living conditions and state of hygiene in buildings I, II and III, including the transit cells, described in paragraphs 80 and 81 of the previous report, had not changed (except as far as access to natural light is concerned). Indeed, the acute overcrowding in these buildings exacerbated matters still further. In the few cells viewed that were properly equipped and fitted out, this was due to the prisoners themselves, who had been able to procure what was needed from their families.”
“b. Remand Centre of the Centre for Fighting Economic Crime and Corruption
53. The material conditions in this remand centre were in clear contrast to those in the remand centre of the Ministry of Justice. The cells, approximately 14m2, could accommodate a maximum of four detainees. They had access to daylight, had sufficient artificial lighting and were well ventilated. They had partially separated toilets and lavatories, as well as full bed linen (mattress, sheets, pillow, blanket). ...
In sum, the material conditions in this remand centre prove that it is clearly possible to ensure in Moldova adequate material conditions of detention.
55. The situation in the majority of penitentiaries visited, faced with the economic situation in the country, remained difficult and one recounted a number of problems already identified during the visits in 1998 and 2001 in terms of material conditions and detention regimes.
Added to this is the problem of overcrowding, which remains serious. In fact, even if the penitentiaries visited did not work at their full capacity – as is the case of prison no. 3 in which the number of detainees was sensibly reduced in comparison with that during the last visit of the Committee – they continued to be extremely congested. In fact, the accommodation capacity was still based on a very criticisable 2m2 per detainee; in practice often even less.
77. The follow-up visit to Prison no. 3 in Chişinău does not give rise to satisfaction. The progress found was in fact minimal, limited to some current repair. The repair of the ventilation system could be done due primarily to the financial support of civil society (especially NGOs), and the creation of places for daily walk was due to support by the detainees and their families.
The repair, renovation and maintenance of cells is entirely the responsibility of detainees themselves and of their families, who also pay for the necessary materials. They must also obtain their own bed sheets and blankets, the institution being able to give them only used mattresses.
79. ... In sum, the conditions of life in the great majority of cells in Blocks I-II and the transit cells continue to be miserable. ...
Finally, despite the drastic reduction of the overcrowding, one still observes a very high, even intolerable, level of occupancy rate in the cells.
83. ... everywhere the quantity and quality of detainees' food constitutes a source of high preoccupation. The delegation was flooded with complaints regarding the absence of meat, dairy products. The findings of the delegation, regarding both the food stock and the communicated menus, confirm the credibility of these complaints. Its findings also confirmed that in certain places (in Prison no.3, ...), the food served was repulsive and virtually inedible (for instance, presence of insects and vermin). This is not surprising, given the general state of the kitchens and their modest equipment.
Moldovan authorities have always emphasized financial difficulties in ensuring the adequate feeding of detainees. However, the Committee insists that this is a fundamental requirement of life which must be ensured by the State to persons in its charge and that nothing can exonerate it from such responsibility. ...”
30. Resolution (73) 5 of the Committee of Ministers of the Council of Europe concerning the Standard Minimum Rules for the Treatment of Prisoners (adopted by the Committee of Ministers on 19 January 1973), insofar as relevant, reads as follows:
“93. An untried prisoner shall be entitled, as soon as he is imprisoned, to choose his legal representative, or shall be allowed to apply for free legal aid where such aid is available, and to receive visits from his legal adviser with a view to his defence and to prepare and hand to him, and to receive, confidential instructions. At his request he shall be given all necessary facilities for this purpose. In particular, he shall be given the free assistance of an interpreter for all essential contacts with the administration and for his defence. Interviews between the prisoner and his legal adviser may be within sight but not within hearing, either direct or indirect, of a police or institution official.”
31. Recommendation Rec(2006)2 of the Committee of Ministers to member states on the European Prison Rules (adopted by the Committee of Ministers on 11 January 2006 at the 952nd meeting of the Ministers' Deputies), insofar as relevant, reads as follows:
“23.1 All prisoners are entitled to legal advice, and the prison authorities shall provide them with reasonable facilities for gaining access to such advice. ...
23.4 Consultations and other communications including correspondence about legal matters between prisoners and their legal advisers shall be confidential. ...
23.6 Prisoners shall have access to, or be allowed to keep in their possession, documents relating to their legal proceedings.”
VIOLATED_ARTICLES: 3
5
VIOLATED_PARAGRAPHS: 5-3
5-4
